Citation Nr: 0102184	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99 -12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected chronic bronchitis and chronic obstructive 
pulmonary disease (also referred to herein as "pulmonary 
disability"), currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected spinal fusion at L5-S1, spondylosis with 
degenerative joint disease (also referred to herein as 
"lumbar spine disability"), currently rated as 40 percent 
disabling.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (also referred to herein as "TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1962 to June 
1966, and from July 1966 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  A notice of disagreement was 
received in May 1999, a statement of the case was issued in 
June 1999, and a substantive appeal was received in June 
1999.  A personal hearing before the Board was scheduled, but 
later canceled by the veteran.


REMAND

The veteran contends that his currently assigned disability 
ratings do not accurately reflect the severity of the 
service-connected disabilities at issue.

In evaluating the veteran's claim, the Board first notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, in part, 
for VA assistance to claimants under certain circumstances.  
Among other things, when such circumstances arise, reasonable 
efforts must be made by VA to provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board views the newly enacted assistance provisions to be 
more beneficial to the veteran and appropriate action to 
ensure compliance with the new legislation is therefore 
necessary.  

In this regard the Board notes that the medical evidence of 
record is insufficient to afford the veteran a full and fair 
evaluation of his service-connected disabilities.  
Specifically, the most recent gastrointestinal and pulmonary 
examinations were conducted in September 1998, and the most 
recent spine examination was conducted in February 1998.  
However, claims arise from an April 1999 written statement 
from the veteran claiming that his condition had become 
worse.  In such a situation, additional VA examination is 
appropriate.  See VAOPGCPREC 11-95. 

Accordingly, this case is REMANDED for the following actions:

1.  Any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record. 

2.  The veteran should be scheduled for 
VA gastrointestinal, pulmonary, and 
orthopedic examinations for the purpose 
of ascertaining the severity of the 
veteran's service-connected 
gastrointestinal, pulmonary, and lumbar 
spine disabilities.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  Any 
tests and studies deemed necessary by the 
examiners should be performed.  The 
examiners are requested to report all 
findings in detail to allow for 
evaluation under applicable diagnostic 
criteria.  If possible, the examiners 
should offer an opinion as to the effect 
of each service-connected disability on 
the veteran's employability.

3.  The RO should review the claims file 
and ensure that all assistance to the 
veteran provisions of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 have been complied 
with.  

4.  The RO should then review the 
veteran's claim in light of the expanded 
record and determine whether increased 
disability ratings for service-connected 
gastrointestinal, pulmonary, and lumbar 
spine disabilities are warranted.  The RO 
should also readjudicate whether the 
veteran is entitled to TDIU. The veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


